Citation Nr: 1410136	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-34 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for bilateral tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eli White, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1975 to November 1978.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The the issue of entitlement to non-service-connected pension has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On his August 2010 substantive appeal, the Veteran stated that he desired a hearing before a Veterans Law Judge, to be held via videoconference from the RO.  The RO contacted him regarding scheduling and his hearing options, and in reply, the Veteran stated in August 2010 that he no longer wanted a Board hearing.  Instead, he wanted a local hearing before a Decision Review Officer (DRO) at the RO.  In September 2010, the Veteran submitted a statement to the RO stating that he mailed an appeal for a Board hearing by videoconference and awaits this appointment.  Though the RO scheduled the Veteran for a hearing before a DRO to be held in November 2011, this correspondence did not withdraw the Veteran's subsequent Board hearing request.  Remand is therefore required to schedule the requested Board videoconference hearing. 




Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing before a Veterans Law Judge via videoconference from the RO.  A copy of the letter scheduling the Veteran for the hearing, with a copy to his representative, should be included in the claims file. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



